UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED MARCH 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 0-53504 KEATING CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 26-2582882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5arkway, Suite 1100 Greenwood Village, CO80111 (Address of principal executive office) (720) 889-0139 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s Common Stock, $0.001 par value, outstanding as of April 25, 2014 was 9,668,059. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 1 Statements of Assets and Liabilities (unaudited) as of March 31, 2014 and December 31, 2013 1 Statements of Operations (unaudited) for the three months ended March 31, 2014 and 2013 2 Statements of Changes in Net Assets (unaudited) for the three months ended March 31, 2014 and 2013 3 Statements of Cash Flows (unaudited) for the three months ended March 31, 2014 and 2013 4 Schedule of Investments as of March 31, 2014 (unaudited) 5 Schedule of Investments as of December 31, 2013 (unaudited) 8 Notes to Unaudited Financial Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 71 Item 4. Controls and Procedures 71 PART II.OTHER INFORMATION Item 1. Legal Proceedings 72 Item 1A. Risk Factors 72 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 72 Item 3. Defaults Upon Senior Securities 72 Item 4. Mine Safety Disclosures 72 Item 5. Other Information 72 Item 6. Exhibits 73 SIGNATURES 74 i PART I – FINANCIAL INFORMATION Item1. Financial Statements Keating Capital, Inc. Statements of Assets and Liabilities (Unaudited) March 31, December 31, Assets Investments in portfolio company securities at fair value: Non-control/non-affiliate investments: Private portfolio companies (Cost: $42,733,542 and $42,574,747, respectively) $ $ Publicly-traded portfolio companies (Cost: $7,333,333 and $8,999,996, respectively) Affiliate investments: Private portfolio companies (Cost: $4,000,000 and $4,000,000, respectively) Total, investments in portfolio company securities at fair value (Cost: $54,066,875 and $55,574,743, respectively) Cash and cash equivalents Prepaid expenses and other assets Total assets $ $ Liabilities Base management fees payable to investment adviser $ $ Accrued incentive fees payable to investment adviser Administrative expenses payable to investment adviser Accounts payable Dividends payable Accrued expenses and other liabilities Total liabilities Net assets Common stock, $0.001 par value; 200,000,000 authorized; 9,997,343 and 9,997,343 shares issued, respectively $ $ Additional paid-in capital Treasury stock, at cost, 448,441 and 448,441 shares held, respectively ) ) Accumulated net investment loss ) ) Accumulated undistributed net realized gain on investments - Net unrealized appreciation on investments Total net assets $ $ Total liabilities and net assets $ $ Net asset value per share (on 9,548,902 and 9,548,902 shares outstanding, respectively) $ $ The accompanying notes are an integral part of these financial statements. 1 Keating Capital, Inc. Statements of Operations (Unaudited) Three Months Ended March 31, March 31, Investment income Interest from portfolio company investments Non-control/non-affiliate investments $ $
